DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 07/29/2022 has been entered. Claims 1-4 and 9 have been cancelled. Claims 5-8, 10 and 11 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,355,356 in view of Gagnieux et al (US Pub 2013/0016478).
Claims 1-4 of U.S. Patent No. 11,355,356 teaches a method of manufacturing a semiconductor package, comprising: 
providing a redistribution layer having opposing first surface and second surface; 
disposing a die on the first surface of the redistribution layer and electrically connecting the die to the redistribution layer; 
disposing a heat spreader on the die; 
forming a molding layer, with a molding material, on the redistribution layer to cover side surfaces of the die;
removing the molding material on the heat spreader thereby exposing the heat spreader; and
coating a metal layer as a protective layer on the heat spreader.
Claims 1-4 of U.S. Patent No. 11,355,356 do not teach applying a thermal interface material on the die; disposing a heat spreader on the die such that the thermal interface material is positioned between the heat spreader and the die.
Gagnieux (fig. 1) teaches applying a thermal interface material (heat transfer element 17, [0032]) on the die (chip 4, [0028]); and 
disposing a heat spreader (heat transfer plate 13, [0031]) on the die such that the thermal interface material (17) is positioned between the heat spreader and the die.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package of U.S. Patent No. 11,355,356 with heat transfer element 17 interposed between the heat transfer plate 13 and the chip 4 of Gagnieux such that “the heat generated by the integrated circuit chip 4 can be at least partly dissipated towards the front by the heat sink 22” as taught by Gagnieux , [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892